— Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered April 3, 2012, convicting him of operating a motor vehicle while under the influence of alcohol as a felony, in violation of Vehicle and Traffic Law §§ 1192 (3) and 1193 (1) (c) (ii), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea was not knowingly, voluntarily, and intelligently entered because he was not properly advised that a fine would be imposed is without merit. The record reveals that the defendant was properly informed of the direct consequences of his plea, and that the plea was knowingly, voluntarily, and intelligently entered (see People v Harris, 61 NY2d 9, 17 [1983]; People v Johnson, 97 AD3d 695, 696 [2012]; People v Blunt, 93 AD3d 675, 677 [2012]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit (see People v Johnson, 97 AD3d at 696). Skelos, J.E, Chambers, Sgroi and Hinds-Radix, JJ., concur.